OFFICE OF TWR    ATfORNRY       GENERAL   OF TEXAS
                              AUSYlN

-cNAfa
--



     Eonombl* Oaorge B.,Sheppmb
     &aptroil~r of Publia Aooaanto
     Austin, lkxm




    or oontrol round 5.ntb
    .Blll, kirrg 8. B. No.
     blaonioa,   to-wltr




                               . .. ...    #28,100.00          #30,600.00
                     Too    rrqurst       oar.    oplnlon in         rrrponsr          to    thr     toii0~h4;

              -111 you Pl88.8 advirr a* whttllrror not th.
        travalhg axpmrs lmlu6lug mm       ran4 MU m8ah of
        tka praoa   appoint4 by the Dlroot~r of tha Clgar-
        qttr Tar Dlririon,ta  ruponi84  tha prln4lly of raid
        damp8   In chlom@o oan br p83.m
             *sf p0 uuwsr 8ifiXYUtiYOlT.plr880 advIa* u
        thiappropriatloh traawhloh.ruah 8xparu88 l&oal4 br
        paid."
                 88atlon f!,of Art&al8 701L70-1,Vwnoa*8                                       air=       statfew,
n84a      in    part:
                lTh Diraotor   Or th4 Cdarrttr   Tax Dlvlrioa
        8h811, in addition tOtbr dQtl## Of 8UpaTVtiifl#
        an4 dJreatIa8 the l~nirtrrtlon mn4 mtorornmnt
        of   4hg prOYl816ll8  Of th$r AOt, 8E8OMlly 8ap8r-
        ~180   thr printing or samfmstar Prigof 811 ol(la-
        rattr taz s-8        a a drth            a 8l8r404
                                    r eo o ntr a et
        by ?Jm Boer4 of Control a@ b, rh811 hew porrur-
        iOn     Md         OU8tQay      Of,      8Yt4    ba WpOn#ibi4           for,         8x1
        eprolfloa
                tlon pQn9, pWtograph8,                                  kpro88lom,
        drawInga, ll8otroplat8~,print*                                  8tOM8          *a4 an)
        ~24 ill            othrr      PrOpSty           W ,qtti~l?t        th8t        prf    PO-
        rid0         a mm118       ai   nprodualry,
                                      iuooiroturl~     or
        &Wintilb& Of Oi#rSOtti t81 8tllp8 iU thS 488m
        8dSOt8d    bf tbr Gl&nuttr.TU St-     808l-4.   Thr
        88i.4  Dlrrotor 8hallelao be ohm?@ with the
        rr8poMibilit~ Of iIi8$8Otf.q   th8 8t8Eip8  lf48r
        8UOh 4tnPp8 haYa b88Zl -Uf804Ur84.    or @Et&
        ana all 8ha8t8 ot rtwpr that a0 not l&sat    tha
        rpooIfIaatloa8rrqttired    Ia th8 oontraot 8htil
        be rojrotoa8nd Qr8tmp4                             by or UIulor thr dirrot
          lr8onal           mapanl8fon            or     #aI4 DlreOtW; and t&8
        t lr8Oto$ rh811 hnr OOntrOl Of Urid                                8tWp88lld
        b4 rorpomlbla 4hOrOfOr   until ddivrry                                    i8    aado
        to     thr     Trra8aror.*
                     S.otion 1, CJxaptrr67,                   Ad8     ZSth Lae%818to*r, 2nd 0.
8.)    proYl4.8:

                     "That       the  DirOOtOt           OS the     CigaTdt8      Tax
        DiYl81On            Of     thr stcltr          COl@+l8r*8          D.p-brP8nt
        bo 8UthOris86 40 4*84XI8$8 tb th8 Cti8r8ttO %IX
        Stamp Bc)ard8 OOm~8te$it’ 8rlOII aho 18 lXp8rl!l~O~(l
        in printing, 40 paraanalPy raprrrwit bin (th8
                                                                              756


     Honor8bl8 Oaorgr 3%.shopped,       Faga   3


           Dlraotor OS the O&erottr Tax Dlvlaloa) In tba
           print* an4 manuf6oturiogof thr olg8r8ttr tag
           8t8Sp 88 th0 18W 3WOYi488       b tha 88OOrd pW8-
           graph or saotion 30 or tha cigmatta          Tat LOW
           anmob at the Regular Seamion of the brt,y-
           rotlrth La6181dar0;      the Ci(lrrattr  T8x stamp
           Boar4 8h811        10~ at onto ruoh oomprt8nt
           prrron 60 h88   -8 lan da8igmtad by 4h0 Dire&or
           Of 4ha C$@ratto Tar Dlvla~on oi 4ha 84ata
           Ccmptrollsr'8Dapartmont8od 8h811 oontlnuo
           8ueh perron In thr mplopnnt of the Tax
           StUm BOrrd U&i1 8lMh tfM8           88 t&O SirOOtOr
           or tha C&arrtta Toi maion            8hal1 &88@Wtfr
           8OSO OthW     P@rSOa 88 his pOr8OMl rrpre8@at8-
           t;Ya; 8ad th6t m mX StMp %8rd 8hOll 188U8
           6 aonthly Youahrr, not to axoeed One Eun4rr~I
           8nd s0vurtprlv8      DollOri (4175.00)p8r month,
           to br PIid    raid  488lgmtrQ    rapra8oahtiTa out
           or thr run4 8ppro rlatrd by the OanarOl D0p8rt-
           mantal Approprl8tpon 8111 at the Rm@Or 608alon
           or thy Forty-fifthLa~lnlmtum to the star
           Trrammr      40 ba l xpr~&aa bt tha Tax 8k4~        Bo8r4
           for bbr 408*lne 81~5onuhoturing            oi olgOratt0
           tax wtqpa. atoh-8, dla8, 040."




     turlng of thrra rta8pO 18 llprOO8lf Mda a part of She duty to
     br p r io r ma d
                    lnd 8xpanra lnaurro4 la obtainin& th8m.

                 In light of OOIQ Artlalo 70170-l 8nd Ch. 67, 45th
     La@8btUlW,      tha qlproprl~tlon  tot     *proaarlmg~th8 St-8 Ul8
     a 48flnlt8 l  pproprlatlon to ooY1r the lxpon88 of thl8 lQa r -
     yl$:on, aloq with the other OO8t8 of tb artlola. Whaa tha
     aontraot   On118 for   8UOh prlotlng to br don8 8-y rrom diU8tlEL,
     th8 atpM.8      Of mOh 8Up8lV181OB     Il87 be paid.  TOUr iir8t qU88-
     tion 18 8n8wara4 affirmativrly. PayMat rhould ba M&O Out
     of th al pproprlatloar of $26,000.00an4 $28,500.00for tha two
     yr8rs or the blonnium, r88p8otltal~.
               vo hoye aoruidara4th8 ganaral rldrr on S. 8. 427
     relatlry 40 ~Tr~trling Exp:pn818.*xhrtrrar 4er00t tht ribor




t-
                                                         .:.-.’757

aworabla olo?68   R. 8hapmr4,   pus 4

ma yh a taon YariOuO Oth epr a r t*
                                  Of th AO4 ,it 06nB Ot
                                                      lifa o t
4h8 lpoalrlo oml drflnlta lpproprlatlonfor proourl~   olgr-
rrttr tu   8t8mpr.




                                                                     ..-